DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Acronym “IP” is not descripted in Claim 1, line 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Huang
Claims 1-5, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang et al.(USPubN 2019/0215519; hereinafter Huang).
As per claim 1, Huang teaches an image processing apparatus comprising: a multi-media IP configured to process raw data to generate source data, and receives and uses output data(Fig. 3, “The video decoder 302 and the compression processor 304 are both coupled to the host processor 310 via a bus. The host processor 310 is configured to control operation of the video decoder 302 and the compressor 304.” in Para.[0040], The compressor can process raw data to generate source data and the video decoder can receives and uses output data.); 
frame buffer compressing circuitry configured to operate in a lossy mode or a lossless mode to compress the source data into compressed data or decompress the compressed data into the output data(“When a conventional picture buffer is operated in conjunction with hybrid lossy/lossless compression algorithms” in Para.[0044]); and 
a memory configured to store the compressed data and is accessed by the multi-media IP(Fig. 3, “A portion of the external memory 304 works as a picture buffer 308 for buffering the compressed video data picture by picture. The video data is transmitted via the bus between the compressor 304 and the picture buffer 308” in Para.[0040]), 
wherein the frame buffer compressing circuitry is configured to select the lossy mode or the lossless mode on the basis of an accumulated compressibility of the compressed data and performs compression or decompression based on the selected mode(“calculating a unit compression cost for the k.sup.th compression unit using a predetermined lossless compression algorithm and an accumulated compression cost, comparing the accumulated compression cost and an accumulated buffer budget for the k.sup.th compression unit, and selecting compressing the k.sup.th compression unit using the predetermined lossless compression algorithm or the predetermined lossy compression algorithm according to the comparison between accumulated compression cost and the accumulated buffer budget” in Abs.).
As per claim 2, Huang teaches wherein the source data includes at least one frame including a plurality of blocks(“each of the video pictures of the video data 100 has been divided into a plurality of compression units” in Para.[0035], The compression units can be interpreted as blocks.), and 
wherein the frame buffer compressing circuitry is configured to operate in the lossy mode when the accumulated compressibility of at least two blocks among the plurality of blocks exceeds a reference compressibility, and otherwise, the frame buffer compressing circuitry is configured to operate in the lossless mode(“the next compression unit may be compressed using either the lossless compression algorithm or the lossy compression algorithm with degraded quantization level” in Para.[0051], “Based on the comparison between the accumulated compression cost and the accumulated buffer budget, it may be determined whether to use a lossless compression algorithm or a lossy compression algorithm to compress the k.sup.th compression unit. Particularly, if the accumulated compression cost does not exceed the accumulated buffer budget by a predefined value, the k.sup.th compression unit is compressed using the predetermined lossless compression algorithm, as is shown in step S614. However, if the accumulated compression cost exceeds the accumulated buffer budget by the predefined value, the k.sup.th compression unit is compressed using the predefined lossy compression algorithm, as is shown in step S616. It would be appreciated that, after the lossy compression of the k.sup.th compression unit, the calculation of the accumulated compression cost for the (k+1).sup.th compression unit may be based on the lossy unit compression cost for the k.sup.th compression unit” in Para.[0067]).
As per claim 3, Huang teaches wherein at least two blocks which are a basis of the accumulated compressibility include all the plurality of blocks(Fig. 5e, Para.[0053]-[0058]).
As per claim 4, Huang teaches wherein at least two blocks which are the basis of the accumulated compressibility are blocks included in at least one line among the plurality of blocks(Fig. 5e, Para. [0053]-[0058]).
As per claim 5, Huang teaches wherein at least two blocks which are the basis of the accumulated compressibility are at least two or more blocks continuously placed among the plurality of blocks(Fig. 5e, Para. [0053]-[0058]).
As per claim 8, Huang teaches frame buffer compressing circuitry comprising: encoder circuitry configured to receive source data and generates compressed data; and decoder circuitry configured to decompress the compressed data and outputs the output data(Fig. 7, “the video processing system 700 includes two compression/buffer modules, i.e. a first compressor 704 and a first picture buffer 708, and a second compressor 705 and a second picture buffer 709. The first compressor 704 obtains from the video decoder 702 compression units of the reconstructed video data, compresses each of the compression units and writes the compressed video data into the first picture buffer 708 in an external memory via a bus. Similarly, the second compressor 705 obtains from the video decoder 702 compression units of the reconstructed video data, compresses each of the compression units and writes the compressed video data into the second picture buffer 709 in the external memory via the bus” in Para.[0078], “the data processed by the first compression/buffer module may be provided to a local display engine 712 for subsequent video display” in Para.[0079]), 
wherein the encoder circuitry is configured to perform compression in a lossy mode when an accumulated compressibility of the compressed data exceeds a reference compressibility, and otherwise, the encoder circuitry is configured to perform compression in a lossless mode(“calculating a unit compression cost for the k.sup.th compression unit using a predetermined lossless compression algorithm and an accumulated compression cost, comparing the accumulated compression cost and an accumulated buffer budget for the k.sup.th compression unit, and selecting compressing the k.sup.th compression unit using the predetermined lossless compression algorithm or the predetermined lossy compression algorithm according to the comparison between accumulated compression cost and the accumulated buffer budget” in Abs.), and 
wherein the decoder circuitry is configured to perform decompression according to a compression mode corresponding to the compressed data(Fig. 7, Para.[0079]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Huang in view of Amit
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(USPubN 2019/0215519; hereinafter Huang) in view of Amit et al.(USPubN 2014/0195500; hereinafter Amit).
As per claim 6, Huang teaches all of limitation of claim 2. 
Huang is silent about wherein at least two blocks which are the basis of the accumulated compressibility are at least two or more blocks randomly placed among the plurality of blocks.
Amit teaches wherein at least two blocks which are the basis of the accumulated compressibility are at least two or more blocks randomly placed among the plurality of blocks(“the storage system to decide in an autonomic manner how to compress the data. A detection operation reads small fragments (e.g., random samples from a data stream and/or data block) of the input data that are randomly selected, and estimates if classes of data are present in the input, and then provide a decision whether to use classification-based compression on this analyzed data” in Para.[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Huang with the above teachings of Amit in order to improve the compression ratio and reduce the storage.

Huang in view of Huang et al. and Inohiza
Claims 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(USPubN 2019/0215519; hereinafter Huang) in view of Huang et al.(USPubN 2012/0290798) further in view of Inohiza et al.(USPubN 2011/0317772; Inohiza).
As per claim 7, Huang teaches all of limitation of claim 1. 
Huang is silent about wherein the compressed data further includes a header which indicates a percentage of the compressed data in a bandwidth; and a payload which includes a flag indicating whether the accumulated compressibility exceeds a reference compressibility, actual compressed data, and values required for the decompression.
Huang et al. teaches wherein the compressed data further includes a header which indicates a percentage of the compressed data in a bandwidth(“The sector header includes, among other things, compression information for the compressed data sector (such as an actual and/or reported compression ratio or percentage)” in Para.[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Huang with the above teachings of Huang et al. in order to more effectively transfer media content.
Inohiza teaches a payload which includes a flag indicating whether the accumulated compressibility exceeds a reference compressibility, actual compressed data, and values required for the decompression(“Control information items are included in a downward LRP payload 1 (430). The control information items include a compression-scheme information item 445 for a compressed video data item, a compression-ratio information item 450, a loss-data information item 455, a control command for path search, a training sequence in a case of path search, and so forth.” in Para.[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Huang and Huang et al. with the above teachings of Inohiza in order to efficiently and concurrently perform complex decompression on video streams.
As per claim 9, Huang teaches all of limitation of claim 8. 
Huang is silent about wherein the compressed data includes a header which indicates a percentage of the compressed data in a bandwidth; and a payload including flag, actual compressed data, and values required for the decompression.
Huang et al. teaches wherein the compressed data includes a header which indicates a percentage of the compressed data in a bandwidth(“The sector header includes, among other things, compression information for the compressed data sector (such as an actual and/or reported compression ratio or percentage)” in Para.[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Huang with the above teachings of Huang et al. in order to more effectively transfer media content.
Inohiza teaches a payload including flag, actual compressed data, and values required for the decompression(“Control information items are included in a downward LRP payload 1 (430). The control information items include a compression-scheme information item 445 for a compressed video data item, a compression-ratio information item 450, a loss-data information item 455, a control command for path search, a training sequence in a case of path search, and so forth.” in Para.[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Huang and Huang et al. with the above teachings of Inohiza in order to efficiently and concurrently perform complex decompression on video streams.
As per claim 13, Huang, Huang et al. and Inohiza teach all of limitation of claim 9.
Huang teaches wherein the decoder circuitry includes: second mode selector circuitry configured to select the lossy mode or the lossless mode depending on the flag; entropy decoding circuitry configured to perform entropy-decoding of the compressed data; prediction compensation circuitry configured to perform prediction compensation on the entropy-decoded data; and inverse quantization circuitry configured to inversely quantize the prediction-compensated data and configured to output the prediction-compensated data as the output data in the case of the lossy mode, wherein the prediction-compensated data is output as the output data in the case of the lossless mode(Para.[0079], Para.[0003], Fig. 7).

Huang in view of Inohiza
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(USPubN 2019/0215519; hereinafter Huang) in view of Inohiza et al.(USPubN 2011/0317772; Inohiza).
As per claim 14, Huang teaches an image processing apparatus comprising: a memory configured to store compressed data(“709” in Fig. 7, Para.[0078]); and 
a frame buffer compressing circuitry which includes encoder circuitry configured to compress at least some of source data to generate the compressed data and transmit the compressed data to the memory, and decoder circuitry configured to read and decompress the compressed data from the memory(Fig. 7, Para.[0078], [0079]), 
wherein the frame buffer compressing circuitry is configured to reflect a result obtained by comparing an accumulated compressibility corresponding to the compressed data with a reference compressibility, and is configured to perform compression or decompression in a lossy mode or a lossless mode(Abs).
Huang is silent about wherein the compressed data includes a payload and a header including actual compressed data and flag.
Inohiza teaches wherein the compressed data includes a payload and a header including actual compressed data and flag(Para.[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Huang and Huang et al. with the above teachings of Inohiza in order to efficiently and concurrently perform complex decompression on video streams.

Huang in view of Inohiza and Zeng
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(USPubN 2019/0215519; hereinafter Huang) in view of Inohiza et al.(USPubN 2011/0317772; Inohiza) further in view of Zeng et al.(USPubN 2011/0191653; hereinafter Zeng)
As per claim 17, Huang and Inohiza teach all of limitation of claim 14.
Huang teaches wherein the decoder circuitry is configured to select the lossy mode or the lossless mode depending on the flag of the read compressed data, the decoder circuitry is configured to perform entropy-decoding of the compressed date, and when the lossy mode is selected, the decoder circuitry is configured to inversely quantize the decoded data and is configured to output the decoded data as output data, and when the lossless mode is selected, the decoder circuitry is configured to output the decoded data as the output data(Para.[0079], Para.[0003], Fig. 7).
Huang and Inohiza are silent about the decoder circuitry is configured to perform unpadding of zero data of the compressed data.
Zeng teaches the decoder circuitry is configured to perform unpadding of zero data of the compressed data(“the zeros are removed from the LDPC encoded data” in Para.[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Huang and Inohiza with the above teachings of Zeng in order to improve management of storage space in video recorder efficiently.

Huang in view of Inohiza, Zeng and Chen
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(USPubN 2019/0215519; hereinafter Huang) in view of Inohiza et al.(USPubN 2011/0317772; Inohiza) further in view of Zeng et al.(USPubN 2011/0191653; hereinafter Zeng) further in view of Chen(USPubN 2021/0075440)
As per claim 18, Huang, Inohiza and Zeng teach all of limitation of claim 17.
Huang, Inohiza and Zeng are silent about wherein the header represents a percentage of compressed data in a bandwidth between the memory and the frame buffer compressing circuitry.
Chen teaches wherein the header represents a percentage of compressed data in a bandwidth between the memory and the frame buffer compressing circuitry(Para.[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Huang, Inohiza and Zeng with the above teachings of Chen in order to improve efficiency of transferring compressed video data.
Allowable Subject Matter
Claims 10-12, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484